PER CURIAM.
This is the plaintiffs appeal from a denial of his application for a prejudgment remedy pursuant to General Statutes § 52-278d (a). The role of the Appellate Court in prejudgment remedy appeals is extremely limited. Haxhi v. Moss, 25 Conn. App. 16, 19, 591 A.2d 1275 (1991). We do not duplicate the role of the trial court in weighing the evidence, but determine only whether the trial court’s conclusion was reasonable. “In the absence of clear error [we] should not overrule the thoughtful decision of the trial court, which has had an opportunity to assess the legal issues which may be raised and to weigh the credibility of . . . the witnesses.” Augeri v. C. F. Wooding Co., 173 Conn. 426, 429, 378 A.2d 538 (1977). Thus, the trial court’s determination on an application for a prejudgment rem*751edy should not be disturbed unless it is clearly erroneous. Id., 429.
In the present case, we find that the conclusion of the trial court had a reasonable basis and was not clearly erroneous. Clark v. Damiani, 12 Conn. App. 805, 531 A.2d 1202 (1987).
The judgment is affirmed.